J-S18025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

JEFFREY WILLIAM THOMAS,

                            Appellant                       No. 1561 EDA 2014


       Appeal from the Judgment of Sentence entered March 28, 2014,
             in the Court of Common Pleas of Delaware County,
            Criminal Division, at No(s): CP-23-CR-0004364-2013


BEFORE: BENDER, P.J.E., ALLEN and MUNDY, JJ.

MEMORANDUM BY ALLEN, J.:                                    FILED MARCH 23, 2015

       Jeffrey William Thomas, (“Appellant”), appeals from the judgment of

sentence imposed after a jury found him guilty of one count of attempted

murder, two counts of aggravated assault, one count of possessing an

instrument of crime, one count of simple assault, and one count of recklessly

endangering another person.1             Appellant’s appointed counsel seeks to

withdraw,     citing   Anders     v.    California,   386   U.S.   738   (1967)   and

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981). We affirm the

judgment of sentence and grant counsel’s petition to withdraw.

       The pertinent facts and procedural history are as follows: On May 25,

2013 at 1:50 a.m., members of the Haverford Police Department responded
____________________________________________


1
 18 Pa.C.S.A. §§ 901(a), 2502, 2702(a)(1) and (a)(4), 907(a), 2701(a)(1)
and 2705.
J-S18025-15



to a report of a stabbing at 2632 East County Line Road, Ardmore,

Pennsylvania.     Affidavit of Probable Cause, 6/5/13; N.T., 2/11/14, at 168-

169. Upon arriving at the scene, the officers found the injured victim lying

on the grass.        Affidavit of Probable Cause, 6/5/13.          The victim was

transported to the hospital, and following a subsequent investigation,

Appellant was arrested and charged with the aforementioned crimes. A jury

trial commenced on February 11, 2014, and on February 19, 2014, the jury

rendered its convictions.

       Following a hearing on March 28, 2014, the trial court sentenced

Appellant to an aggregate term of imprisonment of twelve (12) to twenty-

four (24) years, plus a consecutive twelve (12) years of probation.2

Appellant filed a timely post-sentence motion, which the trial court denied on

April 25, 2014.      This appeal followed.       Both Appellant and the trial court

have complied with Pa.R.A.P. 1925.

       Appellant presents the following arguments, which we have restated

for clarity as follows:

       1.     The trial court erred by failing to impose a sentence
       tailored to Appellant’s individual needs and circumstances.
____________________________________________


2
 The trial court entered an amended judgment of sentence on April 1, 2014.
Our review of the record indicates that the trial court amended Appellant’s
sentence to clarify that the sentences for aggravated assault at counts 2 and
3 merged with the sentence for attempted murder at count 1, and that
Appellant’s sentence at count 5 for simple assault also merged with his
sentence for attempted murder at count 1.




                                           -2-
J-S18025-15


      2.    The trial court failed to provide adequate reasons on the
      record for its sentence.

See Anders Brief at 3 (“Of arguable merit is the Court’s failure to mention

on the record that he heard allocution, along with his failure to address his

understanding of the appellant as an individual.”).

      Preliminarily, we note that Appellant’s counsel has filed a brief

pursuant to Anders and its Pennsylvania counterpart, McClendon.            See

Anders, 386 U.S. 738; McClendon, 434 A.2d at 1187.                   Where an

Anders/McClendon brief has been presented, our standard of review

requires counsel seeking permission to withdraw pursuant to Anders to:

(1) petition the court for leave to withdraw stating that after making a

conscientious examination of the record it has been determined that the

appeal would be frivolous; (2) file a brief referring to anything that might

arguably support the appeal, but which does not resemble a “no merit” letter

or amicus curiae brief; and (3) furnish a copy of the brief to the defendant

and advise him of his right to retain new counsel or raise any additional

points that he deems worthy of the court's attention.       Commonwealth v.

McBride, 957 A.2d 752, 756 (Pa. Super. 2008).           Counsel is required to

submit to this Court “a copy of any letter used by counsel to advise the

appellant   of   the   rights   associated   with     the   Anders    process.”

Commonwealth v. Woods, 939 A.2d 896, 900 (Pa. Super. 2007).

Pursuant to Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009),

appellant’s counsel must state in the Anders brief the reasons for



                                     -3-
J-S18025-15



concluding that the appeal is frivolous. If these requirements are met, this

Court may then review the record to determine whether we agree with

counsel’s assessment that the appeal is frivolous.

       In the instant case, by letter dated December 22, 2014, Appellant’s

counsel notified Appellant of his intent to file an Anders brief and petition to

withdraw with this Court, and informed Appellant of his rights to retain new

counsel and raise additional issues. That same day, Appellant’s counsel filed

an appropriate petition seeking leave to withdraw.         Finally, Appellant’s

counsel has submitted an Anders brief to this Court, with a copy provided to

Appellant.   Accordingly, the technical requirements of Anders have been

met.   We will therefore conduct our own independent examination of the

issues set forth in counsel’s brief to determine if they are frivolous and

whether counsel should be permitted to withdraw.

       Appellant challenges the discretionary aspects of his sentence. Such

challenges are not appealable as of right. Rather, an appellant must petition

for allowance of appeal pursuant to 42 Pa.C.S.A. § 9781. Commonwealth

v. Hanson, 856 A.2d 1254, 1257 (Pa. Super. 2004).

             Before we reach the merits of this [sentencing issue], we
       must engage in a four part analysis to determine: (1) whether
       the appeal is timely; (2) whether Appellant preserved his issue;
       (3) whether Appellant's brief includes a concise statement of the
       reasons relied upon for allowance of appeal with respect to the
       discretionary aspects of sentence; and (4) whether the concise
       statement raises a substantial question that the sentence is
       appropriate under the sentencing code. The third and fourth of
       these requirements arise because Appellant's attack on his
       sentence is not an appeal as of right. Rather, he must petition


                                     -4-
J-S18025-15


      this Court, in his concise statement of reasons, to grant
      consideration of his appeal on the grounds that there is a
      substantial question. Finally, if the appeal satisfies each of these
      four requirements, we will then proceed to decide the
      substantive merits of the case.


Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (citations

omitted).

      Here, Appellant adequately preserved his discretionary claims in a

post-sentence motion and filed a timely notice of appeal.             However,

Appellant’s brief does not include a concise statement pursuant to Pa.R.A.P.

2119(f). This Court has required a Pa.R.A.P. 2119(f) statement even where

counsel for the Appellant has filed an Anders brief. See Commonwealth

v. Wilson, 578 A.2d 523, 525 (Pa. Super. 1990). However, although the

Anders brief does not contain a separate Pa.R.A.P. 2119(f) statement, the

Commonwealth in this instance has not objected. Therefore, we will not find

waiver. See Commonwealth v. Antidormi, 84 A.3d 736, 759 (Pa. Super.

2014) (declining to find waiver where the appellant failed to comply with

Rule 2119(f), but the Commonwealth did not object to the statement's

absence).    We proceed to determine whether Appellant has presented

substantial questions for our review.

      Appellant argues that the trial court did not consider his rehabilitative

needs in fashioning his sentence. See Anders Brief at 9-10. This claim that

the trial court failed to impose a sentence tailored to Appellant’s individual

needs and circumstances fails to raise a substantial question for our review.


                                     -5-
J-S18025-15


      When a sentence is within the statutory limits, this Court must
      review each excessiveness claim on a case-by-case basis. In
      order for an appellant raising such a claim to state a substantial
      question, he must sufficiently articulate[] the manner in which
      the sentence violates either a specific provision of the sentencing
      scheme set forth in the Sentencing Code or a particular
      fundamental norm underlying the sentencing process. An
      appellant's contention that the trial court did not adequately
      consider a mitigating circumstance when imposing sentence does
      not raise a substantial question sufficient to justify appellate
      review of the merits of such claim.

Commonwealth v. Ladamus, 896 A.2d 592, 596 (Pa. Super. 2006)

(citations and internal quotations omitted).

      Appellant also asserts that the trial court failed to provide adequate

reasons on the record for its sentence. This claim does present a substantial

question for our review.    See Commonwealth v. Fowler, 893 A.2d 758,

766 (Pa. Super. 2006) (“an allegation that the court failed to state adequate

reasons on the record for the sentence imposed presents a substantial

question”). We therefore review the merits of this claim.

      Our standard of review of a challenge to the discretionary aspects of

sentence is well-settled:


      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007).



                                     -6-
J-S18025-15


      In every case in which the court imposes a sentence for a felony
      or a misdemeanor, the court shall make as a part of the record,
      and disclose in open court at the time of sentencing, a statement
      of the reason or reasons for the sentence imposed. See 42
      Pa.C.S. § 9721(b).        The sentencing guidelines are not
      mandatory, and sentencing courts retain “broad discretion in
      sentencing matters, and therefore, may sentence defendants
      outside the [g]uidelines. In every case where the court imposes
      a sentence ... outside the guidelines adopted by the
      Pennsylvania Commission on Sentencing ... the court shall
      provide a contemporaneous written statement of the reason or
      reasons for the deviation from the guidelines. 42 Pa.C.S. §
      9721(b). However, [t]his requirement is satisfied when the
      judge states his reasons for the sentence on the record and in
      the defendant's presence. Consequently, all that a trial court
      must do to comply with the above procedural requirements is to
      state adequate reasons for the imposition of sentence on the
      record in open court.


            When imposing sentence, a court is required to consider
      the particular circumstances of the offense and the character of
      the defendant. In considering these factors, the court should
      refer to the defendant's prior criminal record, age, personal
      characteristics and potential for rehabilitation.   Where pre-
      sentence reports exist, we shall ... presume that the sentencing
      judge was aware of relevant information regarding the
      defendant's character and weighed those considerations along
      with mitigating statutory factors.        A pre-sentence report
      constitutes the record and speaks for itself.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super. 2014)

(citations and internal quotations omitted).

      At the sentencing hearing, the trial court heard statements from

Appellant’s friends and family members regarding Appellant’s history and

background, and reputation for peacefulness in the community, as well as

statements from the victim’s father, who testified about the impact of the

crime on the victim and his family. N.T., at 3/28/14, at 7-18; 23-25. The


                                     -7-
J-S18025-15


trial court additionally heard from Appellant, who expressed his remorse.

Id. at 25-27. The trial court then provided on the record the reasons for its

sentence, in which it stated that it had taken into account Appellant’s various

psychological and psychiatric evaluations, substance abuse evaluations, and

the pre-sentence investigation report. Id. at 27-28; see Commonwealth

v. Griffin, 65 A.3d 932 (Pa. Super. 2013) (when the trial court has the

benefit of a pre-sentence investigation report, we presume that the court

was aware of relevant information regarding the defendant's character and

weighed    those   considerations    along    with   any   mitigating   factors).

Additionally, the trial court stated that it considered the statements made by

on behalf of Appellant and the victim. Id. The trial court moreover noted

the particular circumstances surrounding the crime, and the impact of the

crime on the victim and stated that it had “weighed all these factors in

determining the sentence.” Id. In light of the foregoing, we find no merit

to Appellant’s assertion that the trial court failed to place adequate reasons

on the record for its sentence.

      Having independently reviewed the record, we agree with counsel that

the appeal is wholly frivolous.     For the foregoing reasons, we affirm the

judgment of sentence and grant counsel’s motion to withdraw from

representation.

      Judgment of sentence affirmed.         Counsel’s petition to withdraw is

granted.


                                      -8-
J-S18025-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2015




                          -9-